                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                at CHATTANOOGA

BERLINDA A. MADDEN,                          )
                                             )
Plaintiff,                                   )
                                             )          Case No. 1:15-cv-296
v.                                           )
                                             )          Judge Mattice
MEGAN J. BRENNAN,                            )          Magistrate Judge Lee
                                             )
Defendant.                                   )
                                             )

                                         ORDER

       On October 12, 2018, United States Magistrate Judge Susan K. Lee submitted a

Report and Recommendation (Doc. 125) pursuant to 28 U.S.C. § 636 and the standing

orders of this Court. After Plaintiff Berlinda A. Madden filed a Request to be Placed on a

Payment Plan for Appeal (Doc. 121), Magistrate Judge Lee entered an order directing the

Clerk’s office to mail an in forma pauperis application to Plaintiff and requiring Plaintiff

to return the completed application within 10 days. (Doc. 122). Plaintiff timely filed the

application. (Doc. 123). Upon review of the application, Magistrate Judge Lee determined

that Plaintiff had reported sufficient resources to pay the filing fees after her monthly

living expenses were satisfied. Accordingly, Magistrate Judge Lee recommended that the

Request to Be Placed on a Payment Plan for Appeal (Doc. 121) and Application to Proceed

In Forma Pauperis With Supporting Documentation (Doc. 123) be denied.

       Magistrate Judge Lee specifically advised Defendant that she had 14 days within

which to object to the Report and Recommendation and that failure to do so would waive

her right to appeal. (Doc. 125 at 4 n.3); see Fed. R. Civ. P. 72(b)(2); see also Thomas v.

Arn, 474 U.S. 140, 148-51 (1985) (noting “[i]t does not appear that Congress intended to
require district court review of a magistrate judge’s factual or legal conclusions, under a

de novo or any other standard, when neither party objects to those findings”). Magistrate

Judge Lee likewise referred Plaintiff to a letter from the United States Court of Appeals

for the Sixth Circuit (Doc. 120), advising Plaintiff of her ability to renew her motion for

pauper status in the Sixth Circuit if denied by this Court. (Id.). Plaintiff did not file an

objection to the Report and Recommendation and the time do so has now passed. The

Court has nonetheless reviewed the Report and Recommendation as well as the record

and agrees with Magistrate Judge Lee’s well-reasoned conclusions.

       Accordingly, the Court ACCEPTS and ADOPTS Magistrate Judge Lee’s findings

of fact and conclusions of law as set forth in the Report and Recommendation (Doc. 125).

Plaintiff’s Request to be Placed on a Payment Plan for Appeal (Doc. 121) and Application

to Proceed In Forma Pauperis With Supporting Documentation (Doc. 123) are DENIED.

       SO ORDERED this 30th day of October, 2018.



                                                    /s/ Harry S. Mattice, Jr._____
                                                    HARRY S. MATTICE, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                             2
